NUMBER 13-12-00122-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

JON ANTHONY HILL,                                                      Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 24th District Court
                          of Victoria County, Texas.


                       MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza
      Appellant, Jon Anthony Hill, pleaded guilty to one count of aggravated assault

with a deadly weapon, enhanced to a first-degree felony offense, see TEX. PENAL CODE

ANN. § 22.02(a)(2), (b) (West 2011), and one count of deadly conduct, enhanced to a

second-degree felony offense, see id. § 22.05(b), (e) (West 2011). Appellant pleaded

“true” to two earlier felony convictions as enhancement paragraphs (murder and

attempted murder). A jury assessed punishment at ninety-nine years’ imprisonment

and a $10,000 fine for the aggravated assault offense and twenty years’ imprisonment
and a $10,000 fine for the deadly conduct offense, with the sentences to run

concurrently.   See id. §§ 12.32, 12.33 (West 2011).       By a single issue, appellant

contends that the prosecutor engaged in improper closing argument. We affirm.

                                    I.     IMPROPER ARGUMENT

      Appellant complains of the prosecutor’s closing argument:

      Also[,] people will ask me when you’re trying a case[,] you’re the State of
      Texas; right? And sometimes I’ll think and I’ll tell them, I’m not the State
      of Texas. I’m just a prosecutor. Because when it comes down to it, ladies
      and gentlemen, the State of Texas is you all. . . . That’s why I’ll ask you,
      ladies and gentlemen, that you as the State of Texas today, you don’t
      have to undo what happened in 1993. You can do something about it.
      You— . . .

      Defense counsel objected, stating: “Your Honor, I’m going to object again that’s

improper jury argument. We’re re-trying a case that’s already been decided.” The trial

court stated: “Counsel, they are entitled to consider the—the facts in adjudging what

type of person they’re sentencing so—.” Defense counsel responded, “I understand,

Your Honor.”

      Appellant concedes that his complaint on appeal differs from the ground of his

objection at trial, and further concedes that he did not obtain a ruling on his objection

“ordinarily preserving no error.” Nonetheless, appellant argues that “telling the jurors

that they are the State of Texas is tantamount to destroying their status as the neutral,

unbiased finder of fact in any jury trial.” Appellant further argues that the prosecutor’s

argument is “manifestly improper, harmful, and prejudicial to the right of any accused to

a fair trial under the federal Sixth Amendment” and “so egregious that reversal should

result.” The only authority cited in support of this argument is “generally” the Sixth

Amendment to the United States Constitution. See U.S. CONST. amend. VI.



                                            2
       The State argues that: (1) appellant failed to preserve any issue because (a) as

appellant admits, his complaint on appeal differs from his objection at trial; (b) he did not

obtain an adverse ruling; and (c) the State made the same or similar arguments during

closing argument that appellant did not object to; and (2) even if the issue was

preserved, the State’s argument is a permissible plea for law enforcement.

       We agree that appellant failed to preserve any issue for review. “To preserve

error for appellate review, the Texas Rules of Appellate Procedure require that the

record show that the objection ‘stated the grounds for the ruling that the complaining

party sought from the trial court with sufficient specificity to make the trial court aware of

the complaint, unless the specific grounds were apparent from the context.’” Clark v.

State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012) (quoting TEX. R. APP. P.

33.1(a)(1)(A)). “The point of error on appeal must comport with the objection made at

trial.” Id. Here, appellant complains that telling the jurors that they are the State of

Texas undermined the jurors’ role as neutral factfinders and deprived appellant of a fair

trial. At trial, however, appellant did not object on this basis; his objection was “[w]e’re

re-trying a case that’s already been decided.” Because appellant’s complaint did not

comport with the objection made at trial, no issue was preserved for our review. See id.

                                         II.       CONCLUSION

       We overrule appellant’s sole issue and affirm the trial court’s judgment.



                                                   DORI CONTRERAS GARZA
                                                   Justice
Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
16th day of August, 2012.

                                               3